Citation Nr: 0206326	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  96-00 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine




THE ISSUE

Entitlement to an increased rating for the service-connected 
herniated disc at L4-L5, currently evaluated as 40 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1969 and also had a period of inactive duty training 
in August and September 1973.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating decision of the RO 
that had denied an increased rating for the veteran's 
service-connected herniated disc at L4-L5, rated as 
20 percent disabling at the time.  

In September 1998, the Board remanded the case to the RO for 
additional development of the record.  

In August 2000, the Vice Chairman of the Board ordered 
Reconsideration of an August 1984 decision promulgated by the 
Board.  That Board decision had denied the veteran's appeal 
of a disability rating reduction from 40 to 20 percent for 
the service-connected herniated disc at L4-L5.  

On Reconsideration, in decision promulgated on January 8, 
2001, the Board determined that the rating had not been 
properly reduced, and the 40 percent rating was restored.  

In a rating decision in January 2001, the RO effectuated the 
decision of the Board and the 40 percent rating was restored 
on September 1, 1983.  

In January 2001, the Board had again remanded the claim for 
increase for additional development of the record.  



REMAND

On May 4, 2001, the veteran underwent a VA examination 
pursuant to instructions by the Board.  

The VA examiner addressed the disability associated with the 
veteran's service-connected low back disorder; however, the 
examiner also indicated that the veteran had bilateral facet 
joint degenerative arthritis of the lower three lumbar 
segments along with signs and symptoms of left sciatic nerve 
involvement.  In addition, an x-ray study revealed mild 
lumbar changes, pronounced apophyseal joint arthritis at L5-
S1 and early osteoarthritis of each hip.  

In written argument dated in March 2002, the veteran's 
representative noted that the VA examiner apparently had not 
reviewed the x-ray study.  Indeed, the VA examination report 
simply noted that the veteran was sent for x-ray examination 
of his lumbosacral spine and sacroiliac joints.  

The representative raised the claims of service connection 
for the arthritis at L5-S1 and the hips as secondary to the 
service-connected L4-L5 herniated disc.  The issues involving 
disability of the low back are inextricably intertwined with 
the increased rating issue on appeal and must be addressed 
before final consideration of the appealed issue.  

The Board agrees with the representative's request that the 
case must be remanded for consideration of those issues.  In 
addition, it has been noted that the VA examiner did provide 
an opinion as to severity of the intervertebral disc 
syndrome.  

Finally, the Board notes that the RO received additional 
medical evidence after its most recent Supplemental Statement 
of the Case, but this evidence was not reviewed by the RO 
prior to its forwarding the case to the Board.  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED for the 
following actions:

1.  The RO also should take appropriate 
steps to contact the veteran and request 
that he identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his low back 
disability since May 2000.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should schedule the 
veteran for another VA examination to 
determine the current severity of his 
service-connected herniated disc at L4-
L5.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should report detailed clinical 
findings and comment specifically on the 
likely degree of disability attributable 
to the service-connected herniated disc 
disease in terms of the Rating Schedule.  
A complete rationale for any opinion 
expressed must be provided.  

3.  As was the case following the Board's 
last remand, the RO must undertake the 
appropriate steps to review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
is completed.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the veteran's claims.  
The RO should undertake all indicated 
development in order to adjudicate the 
issue of service connection for arthritis 
in the lower lumbar spine as secondary to 
the service-connected L4-L5 herniated 
disc.  If any benefit sought on appeal is 
not granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


